Citation Nr: 1415428	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-25 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee patellar malalignment syndrome.

2.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1995 to August 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO denied a compensable rating for the Veteran's left knee disability.  In August 2007, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.  In a subsequent rating decision of June 2009, the RO granted a 10 percent evaluation for the left knee disability, effective from March 29, 2007, the date of the increased rating claim.  

This appeal to the Board also arises from a September 2009 rating decision in which the RO awarded a 10 percent rating for a right knee disability, effective from January 28, 2009, the date of the increased rating claim.  In May 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.

As a matter of clarification, this is not an appeal which involves initial or staged ratings, as may have been suggested in the prior Board decision of November 2012.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Service connection was established for right and left knee disabilities in a February 2000 rating action which was not appealed and became final.  Thereafter, on March 29, 2007, the Veteran filed increased rating claims for the knees, representing the beginning of the appeal period in this case for the claim involving the left knee.  

However, the appeal period applicable to the right knee claim does not stem from March 29, 2007.  This is because the July 2007 rating action, the RO proposed a reduction from a 10 percent to non-compensable rating for the right knee disability.  While the Veteran did file a timely NOD with that action in August 2007, the RO informed the Veteran that it was not valid, as the reduction was merely being proposed and was only a preliminary action which was not appealable (see August 30, 2007 VA letter).  Thereafter, in a November 2007 rating action, the RO did reduce the rating for the Veteran's right knee disability from 10 percent to non-compensable, effective from February 1, 2008.  The Veteran was notified of this decision on December 6, 2007.  On January 28, 2009 the Veteran filed an NOD addressing that decision.  In March 2009 correspondence from VA, she was informed that her NOD was not accepted as it was untimely and that the November 2007 rating action had become final.  Thereafter the appellant did not appeal the issue of the timeliness of her NOD, and did not file an increased rating claim mentioning the right knee until January 28, 2009, representing the beginning of the appeal period for the increased rating claim for a right knee disability.

In November 2012, the Veteran's increased rating claims for knee disabilities were remanded by the Board for further development.  As will be discussed further herein, there has been substantial compliance with the actions requested in that remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) files associated with the Veteran.  An April 2014 review of the electronic files does not reveal any documents in addition to those in the paper claims file that are pertinent to the present appeal. 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected left knee patellar malalignment syndrome is manifested by subjective complaints of pain, flare-ups, swelling, occasional knee instability, tenderness, weakness, buckling, and giving way, with objective findings of degenerative changes, tenderness/pain to palpation and subpatellar crepitus, painful motion, and noncompensable limitation of flexion and extension, without ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, impairment of the tibia and fibula, genu recurvatum, or scarring that is symptomatic or of a size so as to warrant a separate compensable rating.

2.  For the entire appeal period, the Veteran's service-connected right knee patellofemoral pain syndrome is manifested by subjective complaints of pain, flare-ups, swelling, occasional knee instability, tenderness, weakness, buckling, and giving way, with objective findings of degenerative changes, tenderness/pain to palpation and subpatellar crepitus, painful motion, and noncompensable limitation of flexion and extension, without ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, impairment of the tibia and fibula, genu recurvatum, or scarring that is symptomatic or of a size so as to warrant a separate compensable rating.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee patellar malalignment syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5299-5261 (2013).

2.  The criteria for a rating in excess of 10 percent for right knee patellofemoral pain syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5299-5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, as relevant to the Veteran's claim for an increased rating for her left knee disability, she was provided with complete VCAA notice in letters sent to her in May 2007, prior to the issuance of the July 2007 rating decision on appeal, and May 2009.  While the May 2009 letter was provided after the initial July 2007 rating decision, the Veteran's claim for an increased rating for her left knee disability was readjudicated in a June 2009 rating decision, July 2009 statement of the case, and January 2010, May 2011, and May 2013 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006) (VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a statement of the case could constitute a readjudication of the Veteran's claim).  Regarding her claim for an increased rating for her right knee disability, the Veteran was provided with complete VCAA notice in a letter sent to her in July 2009, prior to the issuance of the September 2009 rating decision on appeal.  

The Board finds that all notice letters pertaining to the Veteran's claim for increased ratings for her bilateral knee disabilities advised her of the evidence and information necessary to substantiate such claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in June 2007 and February 2013 in conjunction with the claims on appeal.  Neither the Veteran nor her representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral knee disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

Further, there has been substantial compliance with the actions requested in prior Board remand of November 2012.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  In this regard, a VA examination was recently conducted in February 2013, the report of which is on file and comports to the remand directives.  The Board also finds that no additional AOJ action to further develop the record in connection with either claim, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various VCAA notice letters, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Background

Service connection for left and right knee disabilities was initially established in a February 2000 rating action, which was not appealed and became final.  As discussed in the Introduction, the Veteran's current claims were received in March 2007 and January 2009 as relevant to her left and right knee disabilities, respectively.  

A VA examination of the joints was conducted in June 2007.  The history indicated that the Veteran had undergone right knee arthroscopic arthroplasty in July 1998.  She reported having 5-6/10 mechanical bilateral knee pain on a daily basis, and mentioned having flare-ups of pain estimated as 8/10 in intensity occurring once every 2 weeks, and lasting from 10 to 20 minutes.  The Veteran also stated that her knees swelled about twice weekly and that she had occasional knee instability, right greater than left.  The report reflected that she wore bilateral neoprene knee braces when her knees bothered her.  It was noted that the Veteran was a clerical worker who primarily sat at a desk, and had a foot support to elevate the knees.  She mentioned having pain on prolonged sitting, standing, running and walking, and increased pain on using stairs, and it was noted that she had no problem completing daily activities other than the aforementioned complaints.  

On examination the Veteran had an antalgic gait and was wearing neoprene knee braces.  Right knee arthroscopic portal scars were noted.  The examiner described these as 1 cm in size, non-tender, well-healed, and without signs of inflammation, infection, depression, or keloid formation.  There was no evidence of effusion, change in skin color, or instability, bilaterally.  McMurray's sign was negative bilaterally.  Left knee extension and flexion was from 0 to 130 degrees, pre and post repetitive motion.  Right knee extension and flexion was from 0 to 120 degrees, pre repetitive motion, and from 0 to 130 degrees, post repetitive motion.  There was no apparent pain, loss of motion, weakness, fatigability, or loss of coordination, on repetitive testing.  X-ray films of the knees were negative for fractures, dislocations, and effusion and joint spaces were maintained.  Left knee chondromalacia and right knee status post arthroscopic arthroplasty July 1998, with no complications or sequelae, were diagnosed.

Private medical records of Dr. J.M.T. reflect that the Veteran was seen in September 2007 with complaints of knee pain; tenderness in the knees, left greater than right was noted.  Flexion and extension were full and the joints were stable.  When seen in February 2008, she reported that her left knee had given way twice recently.  On examination the knee was straight and could be fully extended, and flexed to 130 degrees.  Anterior and posterior drawer testing, and Lachman's testing were negative.  Tenderness was noted and the doctor commented that the joint appeared to be stable.  X-ray films of the knee were normal.  Unstable left knee, possible medial meniscus tear was assessed.  MRI studies were recommended.  The Veteran was also seen in March 2008, with complaints of left knee weakness and buckling.  On examination the knee could be fully extended, and flexed to 120 degrees.  Tenderness to patellar compression was noted.  MRI studies revealed normal anterior cruciate and posterior cruciate ligaments ,and revealed no evidence of a meniscus tear, but did show degenerative changes in the medial meniscus.  Chondromalacia patella and possible patellar subluxation were assessed.  The Veteran was given a stabilizing brace and a referral for physical therapy.  In April 2009, the Veteran was seen with reports of left knee locking, pain and swelling.  The impression was torn medial meniscus.  Therefore, she underwent left knee arthroscopic surgery less than 10 days later, which revealed no tear of the medial meniscus and no lateral meniscus tear.  Additionally, the anterior cruciate ligament was normal. 

In April 2009, the Veteran underwent left knee arthroscopic surgery.  At that time early degenerative changes of the medial joint space were noted. 

In a June 2009 rating action, a 10 percent evaluation was granted for the left knee disability, effective from March 29, 2007.  

X-ray films of the right knee taken in August 2009 were normal.

In a September 2009 rating action, a 10 percent evaluation was granted for the right knee disability, effective from January 28, 2009.  

VA medical records include a December 2009 entry indicating that the Veteran had chronic knee pain and used a walking cane.  

A VA examination was conducted in February 2013, and at that time, the Veteran's entire claims entire was not reviewed, but VA records were reviewed.  Bilateral patellofemoral syndrome with secondary bilateral chondromalacia patellae was diagnosed.  The Veteran complained of bilateral anterior knee pain, increased with squatting and stair use, and walking over a block.  The report indicated that the Veteran was employed at an administrative position and could tolerate the demands of her position.  The Veteran indicated that she did not have flare-ups which impacted the function of the knee and/or lower leg.  Range of motion testing of the right knee revealed extension of 0 degrees and flexion to 130 degrees, with painful motion reported at 100 degrees.  Testing of the left knee revealed extension of 0 degrees and flexion to 130 degrees, with painful motion reported at 100 degrees.  Following repetitive motion testing, range of motion testing of both knees revealed extension of 0 degrees and flexion to 130 degrees.  The examiner indicated that the Veteran had no additional limitation of motion following repetitive use testing, but had functional loss described as less movement than normal, pain on movement, and disturbance in locomotion, in both knees.  Tenderness/pain to palpation and bilateral subpatellar crepitus were also noted.  Normal muscle strength was shown in both knees.  

The report reflected that anterior, posterior, and medial-lateral instability testing of the knees was entirely normal bilaterally.  The report reflects that there was no evidence or history of recurrent subluxation or dislocation.  The report indicated that the Veteran had undergone right and left knee arthroscopic surgeries, in 1988 (right) and 2008 (left).  The examiner found that the Veteran had no residuals symptoms related to those surgeries.  Scars related to the surgeries were documented, and these were described as non-painful, not unstable, and not covering an area of 6 square inches or larger.  It was noted that the Veteran used a cane constantly due to knee pain.  The examiner documented that X-ray films revealed no evidence of degenerative or traumatic arthritis, or evidence of patellar subluxation.  The report showed that the knee disabilities impacted the Veteran's ability to work to the extent that the Veteran was unable to stand or walk for prolonged periods.  It was mentioned that she was able to engage in sedentary employment.  Thereafter, the examiner was able to review the entire claims file and added an addendum to the record indicating that no changes to any findings or opinions in the examination report were found.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

For the entirety of the applicable appeal periods, the Veteran's right and left knee disabilities have been assigned separate 10 percent evaluations under Diagnostic Code 5299-5261.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. 38 C.F.R. § 4.71a , Diagnostic Code 5003. When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a , Diagnostic Code 5003. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71 , Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a , Diagnostic Codes 5260 and 5261. Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees. For a 10 percent evaluation, flexion must be limited to 45 degrees. For a 20 percent evaluation is warranted where flexion is limited to 30 degrees. A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees. A 10 percent evaluation requires extension limited to 10 degrees. A 20 percent evaluation is warranted where extension is limited to 15 degrees. A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees. For a 40 percent evaluation, extension must be limited to 30 degrees. And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

38 C.F.R. § 4.71a , Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a , Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a , Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability. However, General Counsel  stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604  (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a , Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990  (2004). 

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation. 38 C.F.R. § 4.71a , Diagnostic Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Throughout the appeal period extending from March 29, 2007 for the left knee and January 28, 2009 for the right knee, pain and painful motion of the knees has been well documented.  While arthritis has not been out right diagnosed, MRI studies of February 2008 and an operative report of April 2009 mention degenerative changes in the left knee.  The currently assigned 10 percent ratings have been awarded in recognition of limited/painful motion of a major joint.  As such, there is no basis for the assignment of a separate evaluation for arthritis, as it has not was not shown by the most recent X-ray films (2013), and such would constitute pyramiding as she would be compensated twice for the same symptomatology.  38 C.F.R. § 4.14; Esteban, supra.  Moreover, as there is no X-ray evidence of involvement of two or more major joints in connection with each knee, a 20 percent rating is not warranted under Diagnostic Code 5003.

The Board observes that range of motion testing conducted between 2007 and 2013 has consistently revealed full extension of 0 degrees with some limitation of flexion, at worst reported as 120 degrees in the knees.  Range of motion findings made throughout the appeal period have not technically met the criteria for a noncompensable (i.e., 0 percent) rating under codes 5260 or 5261, much less the requirements for a compensable 10 percent rating under those codes.  The range of motion findings do not even arguably meet the criteria for the assignment of a 20 percent rating under codes 5260 or 5261, as the Veteran has no limitation of extension and there is no clinical evidence on file showing that her right or left knee flexion is limited to 30 degrees.  Essentially, disability ratings of 10 percent have been assigned and are warranted in the case in light of evidence indicative of with painful motion, and functional loss due to pain, without compensable level of limitation of flexion or extension.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204 -08 (1995). 

Even giving full consideration to the Veteran's complaints of pain on motion, a disability rating higher than 10 percent is not warranted for either the left or right knee disabilities under 38 C.F.R. §§ 4.40 , 4.45, 4.59, and with consideration of the DeLuca and Mitchell factors.  A higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the currently assigned 10 percent.  Significantly, VA examinations have all shown that pain primarily presents at the end ranges on flexion, at worst noted at 100 degrees (2013 VA examination report).  Further, the 2013 VA examination found that range of motion remained the same on repetitive testing and was not impaired to a compensable level in either knee. 

While the 2013 VA examination report indicated that the following knee symptoms were applicable bilaterally: less movement than normal, pain on movement, and disturbance in locomotion; following repetitive motion/use testing, the examiner indicated that the Veteran had no additional limitation of motion of either knee or lower leg.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned 10 percent evaluations contemplate the effects of the Veteran's manifestations of pain, weakness, and fatigue on activity and motion.  Therefore, an increased evaluation for either knee based upon pain, limited motion, and functional impairment is not warranted for any portion of the appeal period.  38 C.F.R. § 4.40 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In summary, the Veteran is already receiving the appropriate amount of compensation for the extent of her limited motion, pain, functional impairment based on the schedular criteria, applicable regulations, and other DeLuca and Mitchell factors.  Therefore, the Veteran is not entitled to higher or separate ratings based on limitation of flexion and/or extension for either knee.

The Board has also considered whether the Veteran is entitled to separate ratings for recurrent subluxation or lateral instability under Diagnostic Code 5257.  In this regard, while she has indicated that she experiences occasional knee instability, which requires the use of braces, and giving way, and private treatment records reflect assessments of unstable left knee with possible medial meniscus tear and possible patellar subluxation, the objective evidence fails to demonstrate recurrent subluxation or lateral instability.  Specifically, on examination in June 2007, there was no evidence of instability bilaterally, McMurray's sign was negative bilaterally, and X-rays were negative for dislocations.  Furthermore, in February 2008, at which time the Veteran had reported giving way of the left knee and unstable left knee with possible medial meniscus tear was assessed, anterior and posterior drawer testing and Lachman's testing were negative on examination.  Likewise, in March 2008, when possible patellar subluxation was assessed, MRI studies revealed normal anterior cruciate and posterior cruciate ligaments.  Moreover, upon examination in February 2013, the Veteran's anterior, posterior, medial-lateral instability testing of the knees was entirely normal bilaterally.  Additionally, there was no evidence or history of recurrent subluxation or dislocation. 

The Board has weighed the probative value of the Veteran's subjective statements regarding instability and subluxation with the objective medical findings and has determined that such objective findings outweigh her subjective reports.  In this regard, while the Veteran is competent, and the Board finds her reports credible, to describe her knee symptomatology, to include feelings of instability and giving way, she is not competent, as a lay person, to attribute such symptomatology to instability or subluxation of the joint.  Specifically, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of the presence of instability or subluxation in either knee may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the assignment of separate ratings for recurrent subluxation or lateral instability of the bilateral knees under Diagnostic Code 5257 is not warranted.

The Board notes that the Veteran was diagnosed with a torn medial meniscus of the left knee based on complaints of locking, pain, and swelling in April 2009.  However, arthroscopic surgery found no tear of the medial or lateral meniscus.   Therefore, absent evidence of dislocation of the semilunar cartilage, the Board has Diagnostic Code 5258 is inapplicable to either claim.
 
The Board further observes that the Veteran has undergone surgery for both knees.  In this regard, prior to the appeal period, she underwent arthroscopic excision of symptomatic medial plica on the right knee and, during the appeal period, arthroscopic examination with chondroplasty patellofemoral joint of the left knee in April 2009.  However, neither surgery involved the removal of semilunar cartilage.  Therefore, Diagnostic Code 5259 is inapplicable to either claim.

Additionally, as the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5262, or 5263, respectively.
 
The Board acknowledges that VA examination reports of 2007 and 2013 mentioned scarring of the knees related to prior surgeries; however, there have been no findings which would warrant the assignment of a separate compensable rating for scarring, nor does the Veteran so contend.  Nevertheless, for the sake of completeness, the Board has considered whether a separate rating is warranted for scarring.  In this regard, the right knee scars were noted to be 1 centimeter in size and asymptomatic at the June 2007 VA examination.  Likewise, at the February 2013 VA examination, examination revealed that the Veteran's left and right scars were non-painful, not unstable, and not covering an area of 6 square inches or larger.  Therefore, the evidence fails to demonstrate that the scarring associated with the Veteran's left and right knee disabilities is symptomatic or of a size so as to warrant separate compensable ratings under Diagnostic Codes 7800-7805 referable to the evaluation of scars.  

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of her service-connected bilateral knee disability and notes that her lay testimony is competent to describe certain symptoms associated with such disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disabilities.  As such, while the Board accepts the Veteran's testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of her service-connected bilateral knee disabilities.   

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral knee disabilities; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration for any of the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral knee disabilities with the established criteria found in the rating schedule.  The Board finds that such symptomatology is fully addressed by the rating criteria under which her bilateral knee disabilities are rated.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to her bilateral knees, which includes her subjective complaints of pain, flare-ups, swelling, occasional knee instability, tenderness, weakness, buckling, and giving way as well as the painful, limited motion, to include based on functional loss due to additional symptomatology, and scarring found on objective examination.  See DeLuca, supra; Mitchell, supra. There are no additional symptoms of the Veteran's bilateral knee disabilities.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with her bilateral knee disabilities.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the most recent evidence on file reflects that the Veteran is employed.  Additionally, she has not alleged that she is unemployable as a result of her bilateral knee disabilities.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for ratings in excess of 10 percent for her left and right knee disabilities.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and her increased rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for left knee patellar malalignment syndrome is denied.

A rating in excess of 10 percent for right knee patellofemoral pain syndrome is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


